  21-22063-rdd      Doc 1-1     Filed 01/31/21 Entered 01/31/21 22:40:33               Unanimous
                                  Written Consent Pg 1 of 2


                UNANIMOUS WRITTEN CONSENT OF THE MEMBERS
                   OF GREYLOCK CAPITAL ASSOCIATES, LLC

                                         January 29, 2021

       Effective as of the date set forth above, the undersigned being all of the members of

Greylock Capital Associates, LLC (“Company”) hereby consent to the following actions and adopt

the following resolutions by unanimous written consent as if they had been adopted at a duly

convened meeting of the members:

               WHEREAS, each member of the Company has considered its
               liquidity position, the reasons therefor and available strategic
               alternatives; and

               WHEREAS, the members have had the opportunity to consult with
               each other and with management and outside advisors to fully
               consider available strategic alternatives.

               NOW, THEREFORE, the members consent to the adoption of the
               following actions and resolutions:

               RESOLVED, that in the judgment of the members, it is desirable
               and in the best interests of the Company and its stakeholders to file
               a voluntary petition for relief under Chapter 11 of the bankruptcy
               Code in a court of proper jurisdiction and to elect treatment under
               Subchapter V; and it is further

               RESOLVED, that each of Ajata (AJ) Mediratta and David Steltzer
               be, and each hereby is, authorized, empowered and directed to
               execute and file on behalf of the Company all petitions, schedules,
               lists, motions, notices and other documents as may be required or
               contemplated by the Bankruptcy Code, Rules and Chapter 11
               Operating Guidelines, and to take all actions he deems necessary
               or proper to obtain appropriate relief under the Bankruptcy Code;
               and it is further

               RESOLVED, that the members hereby authorize the Company to
               employ Amini LLC as counsel, subject to court approval, and such
               other professionals as Messrs. Mediratta and Steltzer deem
               appropriate, in the Chapter 11 Case.

       This Unanimous Written Consent may be executed by electronic means and such execution

shall be considered valid, binding and effective for all purposes.
 21-22063-rdd       Doc 1-1    Filed 01/31/21 Entered 01/31/21 22:40:33        Unanimous
                                 Written Consent Pg 2 of 2


       This Unanimous Written Consent may be executed in counterparts, each of which shall be

deemed an original but all of which when taken together shall constitute one and the same

instrument.

       IN WITNESS WHEREOF, the undersigned have executed this Unanimous Written

Consent as of the date set forth above.




                                                  Willem J. Humes




                                                  Ajata (AJ) Mediratta




                                                  Jonathan Prin
